Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 1 of 16 Page ID #:1441



    1                          UNITED STATES DISTRICT COURT
    2                         CENTRAL DISTRICT OF CALIFORNIA
    3                                  SOUTHERN DIVISION
    4
    5   ACCESS VAPOR LLC,                             Case No. 8:20-cv-02052-FLA-KES
    6        Plaintiff / Counterclaim Defendant,
    7           v.                                    STIPULATED PROTECTIVE
                                                      ORDER
    8   CALIFORNIA GROWN E-LIQUIDS,
        LLC; JEFFREY NELSON; JEFFREY
    9   EVANS; ALEXANDER BREISH; and
        PROPAGANDA E-LIQUID, LLC,                     [Discovery Document: Referred to
  10                                                  Magistrate Judge Karen E. Scott]
             Defendants / Counterclaim Plaintiffs,
  11
        and
  12
             CUTTWOOD, LLC,
  13
             Defendant.
  14
  15    I.      PURPOSES AND LIMITATIONS
  16            A.    Discovery in this action is likely to involve production of confidential,
  17    proprietary, or private information for which special protection from public
  18    disclosure and from use for any purpose other than prosecuting this litigation may be
  19    warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
  20    the following Stipulated Protective Order. The parties acknowledge that this Order
  21    does not confer blanket protections on all disclosures or responses to discovery and
  22    that the protection it affords from public disclosure and use extends only to the
  23    limited information or items that are entitled to confidential treatment under the
  24    applicable legal principles. The parties further acknowledge, as set forth in Section
  25    XIII(C), below, that this Stipulated Protective Order does not entitle them to file
  26    confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  27    that must be followed and the standards that will be applied when a party seeks
  28    permission from the Court to file material under seal.
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 2 of 16 Page ID #:1442



    1   II.    GOOD CAUSE STATEMENT
    2          A.      This action is likely to involve trade secrets, customer and pricing lists
    3   and other valuable research, development, commercial, financial, technical and/or
    4   proprietary information for which special protection from public disclosure and from
    5   use for any purpose other than prosecution of this action is warranted. Such
    6   confidential and proprietary materials and information consist of, among other
    7   things, confidential business or financial information, information regarding
    8   confidential business practices, or other confidential research, development, or
    9   commercial information (including information implicating privacy rights of third
  10    parties), information otherwise generally unavailable to the public, or which may be
  11    privileged or otherwise protected from disclosure under state or federal statutes, court
  12    rules, case decisions, or common law.          Accordingly, to expedite the flow of
  13    information, to facilitate the prompt resolution of disputes over confidentiality of
  14    discovery materials, to adequately protect information the parties are entitled to keep
  15    confidential, to ensure that the parties are permitted reasonable necessary uses of such
  16    material in preparation for and in the conduct of trial, to address their handling at the
  17    end of the litigation, and serve the ends of justice, a protective order for such
  18    information is justified in this matter. It is the intent of the parties that information
  19    will not be designated as confidential for tactical reasons and that nothing be so
  20    designated without a good faith belief that it has been maintained in a confidential,
  21    non-public manner, and there is good cause why it should not be part of the public
  22    record of this case.
  23    III.   DEFINITIONS
  24           The following terms, when used in this order, shall having the following
  25    definitions:
  26           A.      Action: This pending federal lawsuit identified as Access Vapor, LLC,
  27    et al. v. California Grown E-Liquids, LLC, et al., Case No. 8:20-cv-02052-FLA-
  28    KES.
                                                   -2-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 3 of 16 Page ID #:1443



    1          B.     Challenging Party: A Party or Non-Party that challenges the
    2   “CONFIDENTIAL” designation of information or items under this Order.
    3          C.     “CONFIDENTIAL” Information or Items: A party may designate as
    4   “Confidential Information” those materials, whether in written, oral, electronic,
    5   graphic, audiovisual, or any other form, that the designating party in good faith
    6   believes to be confidential information relating to trade secrets or proprietary
    7   business, scientific, financial, or personal information that, if disclosed, might
    8   adversely affect the competitive position or business operations of the party
    9   producing the materials, or invade the privacy rights of any person, or information
  10    (regardless of how it is generated, stored or maintained) or tangible things that qualify
  11    for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  12    the Good Cause Statement, and/or designated as “CONFIDENTIAL” by the
  13    producing party.
  14           D.     Counsel: Outside Counsel of Record and House Counsel (as well as
  15    their support staff).
  16           E.     Designating Party: A Party or Non-Party that designates information or
  17    items that it produces in disclosures or in responses to discovery as
  18    “CONFIDENTIAL.”
  19           F.     Disclosure or Discovery Material: All items or information, regardless
  20    of the medium or manner in which it is generated, stored, or maintained (including,
  21    among other things, testimony, transcripts, and tangible things), that are produced or
  22    generated in disclosures or responses to discovery in this matter.
  23           G.     Expert: A person with specialized knowledge or experience in a matter
  24    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  25    an expert witness or as a consultant in connection with this Action.
  26           H.     House Counsel: Attorneys who are employees of a party to this Action.
  27    House Counsel does not include Outside Counsel of Record or any other outside
  28    counsel.
                                                  -3-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 4 of 16 Page ID #:1444



    1         I.     Non-Party: Any natural person, partnership, corporation, association,
    2   or other legal entity not named as a Party to this action.
    3         J.     Outside Counsel of Record: Attorneys who are not employees of a party
    4   to this Action but are retained to represent or advise a party to this Action and have
    5   appeared in this Action on behalf of that party or are affiliated with a law firm which
    6   has appeared on behalf of that party, and includes support staff.
    7         K.     Party: Any party to this Action, including all of its officers, directors,
    8   employees, consultants, retained experts, and Outside Counsel of Record (and their
    9   support staffs).
  10          L.     Producing Party: A Party or Non-Party that produces Disclosure or
  11    Discovery Material in this Action.
  12          M.     Professional Vendors: Persons or entities that provide litigation support
  13    services (e.g., photocopying, videotaping, translating, preparing exhibits or
  14    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  15    and their employees and subcontractors.
  16          N.     Protected Material:     Any Disclosure or Discovery Material that is
  17    designated as “CONFIDENTIAL.”
  18          O.     Receiving Party: A Party that receives Disclosure or Discovery Material
  19    from a Producing Party.
  20    IV.   SCOPE
  21          A.     The protections conferred by this Stipulated Protective Order cover not
  22    only Protected Material (as defined above), but also (1) any information copied or
  23    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  24    compilations of Protected Material; and (3) any testimony, conversations, or
  25    presentations by Parties or their Counsel that might reveal Protected Material.
  26          B.     However, the protections conferred by this Stipulated Protective Order
  27    do not cover the following information: (a) any information that is in the public
  28    domain at the time of disclosure to a Receiving Party or becomes part of the public
                                                  -4-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 5 of 16 Page ID #:1445



    1   domain after its disclosure to a Receiving Party as a result of publication not
    2   involving a violation of this Order, including becoming a part of the public record
    3   through trial or otherwise; and (b) any information known to Receiving Party prior
    4   to the disclosure or obtained by the Receiving Party after the disclosure from a source
    5   who obtained the information lawfully and under no obligation of confidentiality to
    6   the Designating Party.
    7            C.   Any use of Protected Material at trial shall be governed by a separate
    8   order of the trial judge. This order does not govern the use of Protected Material at
    9   trial.
  10    V.       DURATION
  11             A.   Even after final disposition of this litigation, the confidentiality
  12    obligations imposed by this Order shall remain in effect until a Designating Party
  13    agrees otherwise in writing or a court order otherwise directs. Final disposition shall
  14    be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  15    with or without prejudice; and (2) final judgment herein after the completion and
  16    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  17    including the time limits for filing any motions or applications for extension of time
  18    pursuant to applicable law.
  19    VI.      DESIGNATING PROTECTED MATERIAL
  20             A.   Exercise of Restraint and Care in Designating Material for Protection
  21                  1.    Each Party or Non-Party that designates information or items for
  22    protection under this Order must take care to limit any such designation to specific
  23    material that qualifies under the appropriate standards. To the extent it is practical to
  24    do so, the Designating Party must designate for protection only those parts of
  25    material, documents, items, or oral or written communications that qualify so that
  26    other portions of the material, documents, items, or communications for which
  27    protection is not warranted are not swept unjustifiably within the ambit of this Order.
  28
                                                  -5-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 6 of 16 Page ID #:1446



    1                  2.   Mass, indiscriminate, or routinized designations are prohibited.
    2   Designations that are shown to be clearly unjustified or that have been made for an
    3   improper purpose (e.g., to unnecessarily encumber the case development process or
    4   to impose unnecessary expenses and burdens on other parties) may expose the
    5   Designating Party to sanctions.
    6                  3.   If it comes to a Designating Party’s attention that information or
    7   items that it designated for protection do not qualify for protection, that Designating
    8   Party must promptly notify all other Parties that it is withdrawing the inapplicable
    9   designation.
  10          B.       Manner and Timing of Designations
  11                   1.   Except as otherwise provided in this Order (see, e.g., Section
  12    VI(B)(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
  13    Material that qualifies for protection under this Order must be clearly so designated
  14    before the material is disclosed or produced.
  15                   2.   Designation in conformity with this Order requires the following:
  16                        a.     For information in documentary form (e.g., paper or
  17    electronic documents, but excluding transcripts of depositions or other pretrial or trial
  18    proceedings), that the Producing Party affix, at a minimum, the legend
  19    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  20    contains protected material. A Party or Non-Party that makes original documents
  21    available for inspection need not designate them for protection until after the
  22    inspecting Party has indicated which documents it would like copied and produced.
  23    During the inspection and before the designation, all of the material made available
  24    for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
  25    identified the documents it wants copied and produced, the Producing Party must
  26    determine which documents, or portions thereof, qualify for protection under this
  27    Order. Then, before producing the specified documents, the Producing Party must
  28
                                                  -6-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 7 of 16 Page ID #:1447



    1   affix the “CONFIDENTIAL legend” to each page that contains Disclosure or
    2   Discovery Material that qualifies for protection under this Order.
    3                       b.     For testimony given in depositions or in other pretrial
    4   proceedings, that the Designating Party identify on the record, before the close of the
    5   deposition, hearing, or other proceeding, all protected testimony.            When it is
    6   impractical to identify separately each portion of the testimony that is entitled to
    7   protection and it appears that substantial portions of the testimony may qualify for
    8   protection, the Designating Party may invoke on the record (before the deposition,
    9   hearing, or other proceeding is concluded) a right to have up to seven (7) days after
  10    the transcript of the deposition is made available to the parties, to identify the specific
  11    portions of the testimony as to which protection is sought, prior to which time, all
  12    testimony in the deposition shall be deemed to be CONFIDENTIAL.
  13                        c.     For information produced in form other than documentary
  14    and for any other tangible items, that the Producing Party affix in a prominent place
  15    on the exterior of the container or containers in which the information is stored the
  16    legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
  17    protection, the Producing Party, to the extent practicable, shall identify the protected
  18    portion(s).
  19          C.      Inadvertent Failure to Designate
  20                  1.    If timely corrected, an inadvertent failure to designate qualified
  21    information or items does not, standing alone, waive the Designating Party’s right to
  22    secure protection under this Order for such material. Upon timely correction of a
  23    designation, the Receiving Party must make reasonable efforts to assure that the
  24    material is treated in accordance with the provisions of this Order.
  25    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  26          A.      Timing of Challenges
  27                  1.    Any party or Non-Party may challenge a designation of
  28    confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                   -7-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 8 of 16 Page ID #:1448



    1         B.     Meet and Confer
    2                1.     The Challenging Party shall initiate the dispute resolution
    3   process under Local Rule 37.1, et seq.
    4         C.     The burden of persuasion in any such challenge proceeding shall be on
    5   the Designating Party. Frivolous challenges, and those made for an improper purpose
    6   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    7   expose the Challenging Party to sanctions. Unless the Designating Party has waived
    8   or withdrawn the confidentiality designation, all parties shall continue to afford the
    9   material in question the level of protection to which it is entitled under the Producing
  10    Party’s designation until the Court rules on the challenge.
  11    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
  12          A.     Basic Principles
  13                 1.     A Receiving Party may use Protected Material that is disclosed or
  14    produced by another Party or by a Non-Party in connection with this Action only for
  15    prosecuting, defending, or attempting to settle this Action. Such Protected Material
  16    may be disclosed only to the categories of persons and under the conditions described
  17    in this Order. When the Action has been terminated, a Receiving Party must comply
  18    with the provisions of Section XIV below.
  19                 2.     Protected Material must be stored and maintained by a Receiving
  20    Party at a location and in a secure manner that ensures that access is limited to the
  21    persons authorized under this Order.
  22          B.     Disclosure of “CONFIDENTIAL” Information or Items
  23                  1.    Unless otherwise ordered by the Court or permitted in writing by
  24    the Designating Party, a Receiving Party may disclose any information or item
  25    designated “CONFIDENTIAL” only to:
  26                        a.    The Receiving Party’s Outside Counsel of Record in this
  27    Action, as well as employees of said Outside Counsel of Record to whom it is
  28    reasonably necessary to disclose the information for this Action;
                                                 -8-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 9 of 16 Page ID #:1449



    1                       b.    The officers, directors, and employees (including House
    2   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
    3   Action;
    4                       c.    Experts (as defined in this Order) of the Receiving Party to
    5   whom disclosure is reasonably necessary for this Action and who have signed the
    6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7                       d.    The Court and its personnel;
    8                       e.    Court reporters and their staff;
    9                       f.    Professional jury or trial consultants, mock jurors, and
  10    Professional Vendors to whom disclosure is reasonably necessary for this Action and
  11    who have signed the “Acknowledgment and Agreement to be Bound” attached as
  12    Exhibit A hereto;
  13                        g.    The author or recipient of a document containing the
  14    information or a custodian or other person who otherwise possessed or knew the
  15    information;
  16                        h.    During their depositions, witnesses, and attorneys for
  17    witnesses, in the Action to whom disclosure is reasonably necessary provided: (i) the
  18    deposing party requests that the witness sign the “Acknowledgment and Agreement
  19    to Be Bound;” and (ii) they will not be permitted to keep any confidential information
  20    unless they sign the “Acknowledgment and Agreement to Be Bound,” unless
  21    otherwise agreed by the Designating Party or ordered by the Court. Pages of
  22    transcribed deposition testimony or exhibits to depositions that reveal Protected
  23    Material may be separately bound by the court reporter and may not be disclosed to
  24    anyone except as permitted under this Stipulated Protective Order; and
  25                        i.    Any mediator or settlement officer, and their supporting
  26    personnel, mutually agreed upon by any of the parties engaged in settlement
  27    discussions who have signed the “Acknowledgment and Agreement to Be Bound”
  28    (Exhibit A).
                                                 -9-
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 10 of 16 Page ID #:1450



    1   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED
    2         PRODUCED IN OTHER LITIGATION
    3         A.     If a Party is served with a subpoena or a court order issued in other
    4   litigation that compels disclosure of any information or items designated in this
    5   Action as “CONFIDENTIAL,” that Party must:
    6                1.    Promptly notify in writing the Designating Party.             Such
    7   notification shall include a copy of the subpoena or court order;
    8                2.    Promptly notify in writing the party who caused the subpoena or
    9   order to issue in the other litigation that some or all of the material covered by the
   10   subpoena or order is subject to this Protective Order. Such notification shall include
   11   a copy of this Stipulated Protective Order; and
   12                3.    Cooperate with respect to all reasonable procedures sought to be
   13   pursued by the Designating Party whose Protected Material may be affected.
   14         B.     If the Designating Party timely seeks a protective order, the Party served
   15   with the subpoena or court order shall not produce any information designated in this
   16   action as “CONFIDENTIAL” before a determination by the Court from which the
   17   subpoena or order issued, unless the Party has obtained the Designating Party’s
   18   permission. The Designating Party shall bear the burden and expense of seeking
   19   protection in that court of its confidential material and nothing in these provisions
   20   should be construed as authorizing or encouraging a Receiving Party in this Action
   21   to disobey a lawful directive from another court.
   22   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   23         PRODUCED IN THIS LITIGATION
   24         A.     The terms of this Order are applicable to information produced by a
   25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   26   produced by Non-Parties in connection with this litigation is protected by the
   27   remedies and relief provided by this Order. Nothing in these provisions should be
   28   construed as prohibiting a Non-Party from seeking additional protections.
                                                - 10 -
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 11 of 16 Page ID #:1451



    1         B.     In the event that a Party is required, by a valid discovery request, to
    2   produce a Non-Party’s confidential information in its possession, and the Party is
    3   subject to an agreement with the Non-Party not to produce the Non-Party’s
    4   confidential information, then the Party shall:
    5                1.     Promptly notify in writing the Requesting Party and the Non-
    6   Party that some or all of the information requested is subject to a confidentiality
    7   agreement with a Non-Party;
    8                2.     Promptly provide the Non-Party with a copy of the Stipulated
    9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   10   specific description of the information requested; and
   11                3.     Make the information requested available for inspection by the
   12   Non-Party, if requested.
   13         C.     If the Non-Party fails to seek a protective order from this court within
   14   14 days of receiving the notice and accompanying information, the Receiving Party
   15   may produce the Non-Party’s confidential information responsive to the discovery
   16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   17   not produce any information in its possession or control that is subject to the
   18   confidentiality agreement with the Non-Party before a determination by the court.
   19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   20   of seeking protection in this court of its Protected Material.
   21   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
   23   disclosed Protected Material to any person or in any circumstance not authorized
   24   under this Stipulated Protective Order, the Receiving Party must immediately (1)
   25   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
   26   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
   27   the person or persons to whom unauthorized disclosures were made of all the terms
   28
                                                 - 11 -
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 12 of 16 Page ID #:1452



    1   of this Order, and (4) request such person or persons to execute the
    2   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit A.
    3   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4         PROTECTED MATERIAL
    5         A.        When a Producing Party gives notice to Receiving Parties that certain
    6   inadvertently produced material is subject to a claim of privilege or other protection,
    7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    9   may be established in an e-discovery order that provides for production without prior
   10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   11   parties reach an agreement on the effect of disclosure of a communication or
   12   information covered by the attorney-client privilege or work product protection, the
   13   parties may incorporate their agreement in the Stipulated Protective Order submitted
   14   to the Court.
   15   XIII. MISCELLANEOUS
   16         A.        Right to Further Relief
   17                   1.    Nothing in this Order abridges the right of any person to seek its
   18   modification by the Court in the future.
   19         B.        Right to Assert Other Objections
   20                   1.    By stipulating to the entry of this Protective Order, no Party
   21   waives any right it otherwise would have to object to disclosing or producing any
   22   information or item on any ground not addressed in this Stipulated Protective Order.
   23   Similarly, no Party waives any right to object on any ground to use in evidence of
   24   any of the material covered by this Protective Order.
   25         C.        Filing Protected Material
   26                   1.    A Party that seeks to file under seal any Protected Material must
   27   comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
   28   pursuant to a court order authorizing the sealing of the specific Protected Material at
                                                    - 12 -
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 13 of 16 Page ID #:1453



    1   issue. If a Party's request to file Protected Material under seal is denied by the Court,
    2   then the Receiving Party may file the information in the public record unless
    3   otherwise instructed by the Court.
    4   XIV. FINAL DISPOSITION
    5         A.     After the final disposition of this Action, as defined in Section V, within
    6   sixty (60) days of a written request by the Designating Party, each Receiving Party
    7   must return all Protected Material to the Producing Party or destroy such material.
    8   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
    9   compilations, summaries, and any other format reproducing or capturing any of the
   10   Protected Material. Whether the Protected Material is returned or destroyed, the
   11   Receiving Party must submit a written certification to the Producing Party (and, if
   12   not the same person or entity, to the Designating Party) by the 60-day deadline that
   13   (1) identifies (by category, where appropriate) all the Protected Material that was
   14   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   15   copies, abstracts, compilations, summaries or any other format reproducing or
   16   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
   17   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
   18   and hearing transcripts, legal memoranda, correspondence, deposition and trial
   19   exhibits, expert reports, attorney work product, and consultant and expert work
   20   product, even if such materials contain Protected Material. Any such archival copies
   21   that contain or constitute Protected Material remain subject to this Protective Order
   22   as set forth in Section V.
   23         B.     Any violation of this Order may be punished by any and all appropriate
   24   measures including, without limitation, contempt proceedings and/or monetary
   25   sanctions.
   26
   27
   28
                                                 - 13 -
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 14 of 16 Page ID #:1454



    1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    2
    3   Dated: September 10, 2021          /s/ Colleen T. Flaherty
    4                                      Attorney(s) for Plaintiff, ACCESS VAPOR,
                                           LLC
    5
    6
        Dated: September 10, 2021          /s/ Corey A. Donaldson
    7                                      Attorney(s) for Defendants CALIFORNIA
    8                                      GROWN E LIQUIDS, LLC; ALEXANDER
                                           BREISH; JEFFREY NELSON, JEFFREY
    9                                      EVANS, and PROPAGANDA E-LIQUID
   10
   11   Dated: September 10, 2021          /s/ Jonathan W. Brown
   12                                      Attorneys for Defendant CUTTWOOD LLC

   13
   14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   15
   16   Dated: September 13, 2021
                                           HON. KAREN E. SCOTT
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            - 14 -
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 15 of 16 Page ID #:1455



    1                            EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    3
    4            I,                               [print or type full name], of

    5                  [print or type full address], declare under penalty of perjury that I have

    6   read in its entirety and understand the Stipulated Protective Order that was issued by

    7   the United States District Court for the Central District of California on [DATE] in

    8   the case of Access Vapor, LLC et al., v. California Grown E-Liquids LLC, et al. Case

    9   No. 8:20-cv-02052-FLA-KES. I agree to comply with and to be bound by all the

   10   terms of this Stipulated Protective Order and I understand and acknowledge that

   11   failure to so comply could expose me to sanctions and punishment in the nature of

   12   contempt. I solemnly promise that I will not disclose in any manner any information

   13   or item that is subject to this Stipulated Protective Order to any person or entity

   14   except in strict compliance with the provisions of this Order.

   15           I further agree to submit to the jurisdiction of the United States District Court

   16   for the Central District of California for the purpose of enforcing the terms of this

   17   Stipulated Protective Order, even if such enforcement proceedings occur after

   18   termination of this action. I hereby appoint                               [print     or

   19   type full name] of                                 [print or type full address and

   20   telephone number] as my California agent for service of process in connection with

   21   this action or any proceedings related to enforcement of this Stipulated Protective

   22   Order.

   23
   24   Date:

   25   City and State where sworn and signed:

   26   Printed Name:

   27   Signature:

   28
                                                  - 15 -
Case 8:20-cv-02052-FLA-KES Document 70 Filed 09/13/21 Page 16 of 16 Page ID #:1456



    1                                 ECF ATTESTATION
    2         In accordance with Civil Local Rule 5-4.3.4, I, Colleen T. Flaherty, attest that
    3   I have obtained concurrence in the filing of this document from the other signatories
    4   listed above.
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               - 16 -
